DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-3,6,9-13,16,19-23,26 and 29-34 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record, and in particular Choi et al (US 2008/0049859) teach priority based modulation (Fig. 8).  However, none of the prior art of record teach or fairly suggest assigning the location for each encoded bit in order of relative priority to a most significant bit (MSB) that is available across all symbols of the group of two or more modulation symbols, wherein the assigning the location of each encoded bit is firstly based on selecting a symbol of the group of two or more modulation symbols having the MSB that is available across all symbols of the group of two or more modulation symbols, and secondly based on selecting the MSB within that symbol.  Choi is silent regarding assigning the location of each bit based on selecting a symbol of the group of two or more modulation symbols having the MSB that is available across all symbols of the group of two or more modulation symbols, and secondly based on selecting the MSB within that symbol.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVE N NGUYEN whose telephone number is (571)272-7214. The examiner can normally be reached M-F 11-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on 571-270-1014. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVE N NGUYEN/Primary Examiner, Art Unit 2111